 

Exhibit 10.7

 

THIRD AMENDED AND RESTATED

 

ART RENTAL

 

AND

 

LICENSING AGREEMENT

 

between

 

STEPHEN A. WYNN

 

(Lessor)

 

and

 

WYNN LAS VEGAS, LLC

 

(Lessee)

 

Dated August 6, 2004

 



--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED

ART RENTAL AND LICENSING AGREEMENT

 

This Third Amended and Restated Art Rental and Licensing Agreement
(“Agreement”), is entered into this 6th day of August, 2004, by and between
STEPHEN A. WYNN (“Lessor”) and WYNN LAS VEGAS, LLC (“Lessee”).

 

R E C I T A L S

 

A. Lessor is the owner of the paintings and other art works identified in
Exhibit A attached hereto and incorporated herein by this reference
(collectively, the “Works”), which may be updated from time to time in
accordance with this Agreement.

 

B. Lessor wishes to lease to Lessee, and Lessee wishes to lease from Lessor, the
Works, in order to publicly display the Works in a gallery located in the
Lessee’s resort (the “Resort”) at 3131 Las Vegas Boulevard South, Las Vegas,
Nevada (the “Gallery”).

 

C. By publicly displaying the Works, Lessor and Lessee desire to promote the
Works and to enhance the cultural and educational opportunities for Nevada
residents and visitors.

 

Based upon the foregoing and the following terms and conditions, the parties
hereto agree as follows:

 

1. Rental. Upon the terms and subject to the conditions of this Agreement, and
effective upon the Resort opening to the public (the “Effective Date”), Lessor
hereby grants to Lessee a continuing right to publicly display the Works in the
Gallery, and Lessee hereby accepts from Lessor the rental of the works. The
location of the Gallery in the Resort, and the installation layout and plan for
the Works, shall be subject to Lessor’s prior approval.

 

2. Compliance with Law. Lessee agrees to maintain the Works on public display,
make the Gallery available for student tours, and take such other actions as

 



--------------------------------------------------------------------------------

may be necessary or appropriate for meeting the requirements of NRS 361.068,
361.186, 374.291, 374.2911, and agrees to comply with NRS 597.720, et seq., and
other applicable law.

 

3. Exhibition and Promotion. Lessee agrees (a) to exhibit the Works under the
title “The Wynn Collection” or such other title as may be approved by Lessor,
(b) to transport, handle, care for, and display the Works in a manner consistent
with the world-class quality of the Works, (c) to maintain the Gallery as a
first-class facility, and (d) to promote the Works through “Openings,”
“Receptions,” and public events.

 

4. Merchandising. To the extent, if any, that he possesses the required rights,
Lessor hereby authorizes Lessee to develop, manufacture (by subcontract or
otherwise), and sell such merchandising and promotional items based upon the
Works as Lessee may determine in its best business judgment. To the extent, if
any, that he possesses any such rights in any Work, Lessor hereby grants to
Lessee a nonexclusive license for such purposes for the period of the rental of
such Work hereunder. In the event that any Work is withdrawn or rental
terminated, the corresponding license shall automatically terminate; provided,
however, that following such termination, Lessee shall have six (6) months to
discontinue sales and use of the applicable merchandise. The merchandise and
promotional items based on the Works may include, but are not limited to,
educational catalogues, educational works (including audiovisual and audio
recordings), fine art reproductions, and retail merchandise based upon the
Works. Lessee shall be solely responsible for clearing and/or obtaining such
rights, for obtaining all required permissions, and taking all reasonable steps
necessary to obtain intellectual property protection for said items based on the
Works, all of which shall, with respect to any Work, inure to the benefit of
Lessee during the rental of such Work hereunder and to the benefit of Lessor
thereafter. Notwithstanding any other provision of this Agreement (including
without limitation this Section 4 and Section 11 below), Lessor does not make
(and hereby disclaims) any and all representations and/or

 

- 2 -



--------------------------------------------------------------------------------

warranties to Lessee or otherwise in respect of the Works or any rights in the
Works, including but not limited to title, quiet enjoyment, authenticity,
copyright, or moral rights. Lessor shall not have any liability to Lessee in
respect of any, and Lessee hereby expressly and to the full extent permitted by
law waives as against Lessor all, claims. damages, expenses, fees, or losses
that may be incurred by or threatened against Lessee as a result of the Works
being leased to Lessee, in the possession of Lessee during the term hereof,
displayed at the Gallery and/or reproduced (by, on behalf of, or with the
consent of Lessee) in merchandising, promotional, or other items relating to the
Works.

 

5. Rental Fees. Lessee agrees to pay to Lessor a rental fee of One Dollar
($1.00) on the Effective Date and each anniversary of the Effective Date.

 

6. Additions, Withdrawals, and Termination. Lessor and Lessee may, by mutual
agreement, add other art works from time to time to the Works covered by this
Agreement. Lessor shall have the right to withdraw any but not all of the Works
from this Agreement and terminate the rental of such Work(s) hereunder on
fifteen (15) days’ written notice to Lessee. Lessee shall have the right to
return any or all Works covered by this Agreement and terminate the rental of
such Work(s) hereunder on thirty (30) days’ written notice to Lessor. Upon
termination of the rental of any Work hereunder, Lessee shall have no further
right or license with respect to such Work, except to the extent that, under
Section 4 and Section 11, Lessee is specifically provided with a six-month
period to discontinue sales and use of merchandise. The parties shall amend
Exhibit A to reflect Works added to or withdrawn from this Agreement.
Notwithstanding the foregoing, and without prejudice to any other rights or
remedies that Lessor may have, Lessor may terminate the rental of all Works
hereunder (a) by delivery of notice to Lessee no less than ninety (90) days in
advance of the date selected by Lessor for termination, or (b) immediately by
delivery of notice to Lessee at any time if any of the following events occurs:
(i) Lessor ceases to be the Chairman of the Board and Chief

 

- 3 -



--------------------------------------------------------------------------------

Executive Officer of Wynn Resorts, Limited (“Wynn Resorts”), or any successor
company; (ii) Lessee or any of Wynn Resorts’ other subsidiary companies makes an
assignment for the benefit of creditors, is adjudicated bankrupt, files a
voluntary petition or answer seeking any relief under bankruptcy or insolvency
laws, has filed against it an involuntary petition under such laws, or applies
for or permits the appointment of a receiver or trustee for all or a substantial
portion of its assets; or (iii) Lessee defaults under any material provision of
this Agreement and fails to cure such default within seven (7) days after it
receives written notice of such default from Lessor unless such default relates
to the care, custody, or protection of any of the Works, in which event such
default must be cured immediately upon notice from Lessor. Upon termination of
the rental of all Works hereunder, this Agreement shall automatically terminate;
provided, however, that the termination of this Agreement shall not affect the
obligations of the parties under Sections 5, 7, 9, 10, or any other provision
that can be fulfilled only after the termination date.

 

7. Insurance. Lessee shall reimburse Lessor for the actual cost of insuring the
Works on a “wall-to-wall” basis, for the full rental period hereunder (including
packing and shipping, and including terrorism insurance), for the value of the
Works as stipulated in writing by Lessor, less the costs of insurance for the
dates the Works are not on display or in transit to or from the Gallery. Upon
reasonable prior notice to Lessee, Lessor shall have the right from time to time
to reasonably increase the stated value of any one or more of the Works, and
require Lessee to increase the reimbursement required by this Section 7. Lessee
shall be named as an additional insured on Lessor’s insurance policy. A
certificate of insurance and a copy of those portions of the insurance policy
covering the Works and setting forth any exclusions to coverage shall be
furnished by Lessor to Lessee, and shall be subject to Lessor’s reasonable
approval as to form and content (including any deductible). The foregoing
insurance policy shall include coverage against all risk of physical loss or
damage from

 

- 4 -



--------------------------------------------------------------------------------

any external cause while in transit and on location in the Gallery during the
rental period hereunder. Lessee shall bear sole responsibility and shall be
liable to Lessor for all loss, damage, or destruction of the Works and any of
them during the rental period hereunder (including loss, damage, or destruction
incurred during packing or crating or while in transit), regardless of any
exceptions, exclusions, or limitations to its insurance policy covering the
Works, regardless of fault or the degree of care exercised by Lessee, and
regardless of the presence or supervision of, or any direction or approval by,
Lessor or any Lessor’s representative; provided, however, that Lessee’s
liability in the event of such loss, damage, or destruction shall not exceed the
value of the Works as stipulated in writing by Lessor. Lessee shall be
responsible to pay any and all deductibles relating to the insurance coverage
required by this Section 7. In the event any Work is lost or stolen, and then
recovered after Lessor has been reimbursed by its insurance, Lessor shall have
the option to exchange those insurance proceeds for such Work. In the event any
Work is damaged but not destroyed, Lessee agrees to be responsible for both the
cost of repairing and restoring such Work and the loss in value of such Work as
determined by an appraiser mutually agreed upon by the parties.

 

8. Security. Lessee agrees to take all reasonable steps necessary to secure and
protect the Works from loss, theft or injury and to treat them in a manner
consistent with maintaining its own most valuable assets at all times the Works
are in its possession, control or custody, or in transit to or from Lessor.
Without limiting the generality of the foregoing, Lessee shall provide for an
adequate number of guards to be on duty in and around the Gallery at all times
while the Works are in the Gallery. All Works shall be within direct sight lines
of at least one guard and under direct video surveillance at all times during
the rental period hereunder. Lessee shall comply with further reasonable
security restrictions and arrangements as directed in writing by Lessor. Lessee
represents and warrants to Lessor that the Gallery is and shall be equipped with
adequate fire detection/prevention systems and protected by alarm systems that
are activated at all times.

 

- 5 -



--------------------------------------------------------------------------------

9. Indemnification. Lessee agrees to and does indemnify, defend, protect, and
hold harmless Lessor, his agents, heirs, assigns, and successors (collectively,
“Indemnitees”) from and against any and all claims, damages, liabilities,
losses, actions, complaints, or judgments, including attorneys’ fees, threatened
against, incurred, or suffered by the Indemnitees, arising out of Lessee’s
breach of or failure to perform, under this Agreement, the inaccuracy when made
of any representation or warranty made by Lessee, or any act or omission by or
on behalf of Lessee or its respective agents, employees, contractors, or
representatives, relating to the Works or this Agreement.

 

10. Taxes. Lessee shall pay all of the following Nevada state and local taxes,
along with all interest, penalties, and other additions related thereto: (a)
sales and use taxes applicable to the rental of the Works pursuant hereto; and
(b) except to the extent provided otherwise in the following sentence, personal
property taxes applicable to each of the Works for each fiscal year during which
Lessee is renting such Work hereunder. In the event that Lessor withdraws any
Work from this Agreement and terminates the rental of such Work hereunder
pursuant to the second sentence of Section 6, Lessor and Lessee shall make an
equitable allocation of the personal property taxes applicable to such Work for
the fiscal year in which such withdrawal occurs.

 

11. Intellectual Properties. Lessor consents to the photography, filming,
videotaping and recordation of the Works for the purpose of obtaining
photographic and other copyrights in the new derivative works, which shall be
owned and controlled by Lessor, but which is hereby licensed to Lessee for use
in advertising, promotion, and merchandising of, and education relating to, the
Works, such license to run concurrently, with respect to any Work, with the
rental of such Work hereunder. In the event that any Work is withdrawn or rental
terminated, the corresponding license shall automatically terminate; provided,
however, that following such termination, Lessee shall have six (6) months to
discontinue sales and use of the applicable merchandise.

 

- 6 -



--------------------------------------------------------------------------------

12. Notice. Any notice to be given pursuant to this Agreement by either party to
the other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested, or
facsimile. Notice by mail shall be sent concurrently with any facsimile notice.
Notices shall be addressed to the parties at the address specified below, but
each party may change such party’s address by written notice in accordance with
this Section 12. Notices delivered personally shall be deemed communicated as of
actual receipt; facsimile notices (with a concurrent mailing) shall be deemed
communicated three (3) days after mailing. Notices shall be given as follows:

 

Wynn Las Vegas, LLC

Legal Department

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Telephone: 702-770-2111

Fax: 702-770-1020

  

Mr. Stephen A. Wynn

One Shadow Creek Drive

North Las Vegas, Nevada 89031

 

Telephone: 702-733-4123

Fax: 702-791-0167

 

13. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties and supersedes any oral or written communications between
Lessor and Lessee, with respect to its subject matter, including without
limitation the Second Amended and Restated Art Rental and Licensing Agreement,
as amended, between Lessor and Lessee’s affiliate, Wynn Resorts Holdings, LLC.
This Agreement may be amended only if such amendment is set forth in writing and
executed by each of the parties.

 

14. Governing Law. This Agreement shall in all respects be construed according
to the laws of the State of Nevada, regardless of the choice or conflict of laws
provisions of Nevada or any other jurisdiction.

 

- 7 -



--------------------------------------------------------------------------------

15. Assignment; Binding Effect. Lessor may assign any or all of his rights and
obligations under this Agreement. Lessee may not assign all or any portion of
its rights or obligations under this Agreement without Lessor’s consent. Subject
to the preceding, this Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns. This Agreement does not create, and
shall not be construed or deemed to create, any rights or benefits enforceable
by or for the benefit of any person or entity other than the parties hereto and
their respective heirs, legal representatives, successors, and assigns.

 

16. Headings; Context. All headings herein are inserted only for convenience and
ease of reference and shall not be considered in the construction or
interpretation of any provision of this Agreement. Whenever used in this
Agreement, the singular shall include the plural and the plural shall include
the singular, and the neuter gender shall include the male and female as well as
an entity, all as the context and meaning of this Agreement may require.

 

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

 

       

WYNN LAS VEGAS, LLC

/s/    STEPHEN A. WYNN               /s/    MARC D. SCHORR         Stephen A.
Wynn       Marc D. Schorr         Chief Executive Officer and President

 

- 8 -